               Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 1 of 28




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19998012
Notice of Service of Process                                                                            Date Processed: 06/25/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Allied Property And Casualty Insurance Company
                                              Entity ID Number 0129900
Entity Served:                                Allied Property & Casualty Insurance Company
Title of Action:                              Bashir Petroleum, Inc. d/b/a Grogan's Mill Shell Car Center vs. Allied Property
                                              and Casualty Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Montgomery County District Court, TX
Case/Reference No:                            19-06-07841
Jurisdiction Served:                          Texas
Date Served on CSC:                           06/24/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Arnold & Itkin, LLP
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com




                                                       DEFENDANT’S
                                                        EXHIBIT A
            Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 2 of 28


                                               CY'~TATION
                                               CITATION
Cause Nuxnber:
Cause          19-06-07841
      Number:19-06-07841

Clerk of th.e Court
         the Court                                         Attorney
                                                           Attorney Reque   sting Service
                                                                     Requesting
Melisa
MelisaMsJller
       Miller                                              Noah M.
                                                           Noah   M.Wexleir
                                                                      Wexler
P.O. Box
P.O. Box 2985
           2985                                            6009 Memorial
                                                                MemorialTi'Jrive
                                                                           Drive
Conroe, Texas
Conroe,  Texas 77305
                77305                                      Houston, Texas 77007
                                                           I-Iouston, Texas  77007
                                     'I'I-3E S°I'KCE OF
                                     THE STATE       ®F 'I'EXA►S
                                                        TEXAS
NOTICE TO
NOTICE     TO I)EPENDANT:
                DEFENDANT:You    Youhave
                                       have been
                                             beensued.
                                                   sued. You
                                                          Youmay
                                                               may employ
                                                                      employ an attorney. If If you
                                                                                                 you or
                                                                                                     or your attorney
does not fifle a written answer with
     not file a written answer with   the
                                     the  clerk
                                          clerk  who
                                                who   issued
                                                     issued  this
                                                             this citation  by  10:00
                                                                               10:00  a.m.
                                                                                     a.m.  on
                                                                                          on    the
                                                                                              the   Monday
                                                                                                    Monday   next
           t.heexpiration
following the   expirationof
                           oftwenty
                              twentydays
                                     daysafter
                                            afteryou
                                                  youwere
                                                       wereserved
                                                            servedthis
                                                                     thiscitation
                                                                          citationand
                                                                                   andpetition,
                                                                                       petition,aadefault
                                                                                                    default judgment
                                                                                                            judgment
may be taken against you.

To:            Property &
        Allied Property  & Casualty
                            Casualty Insurance
                                     Insurance Company, A Nationwide
                                                          Nationwide Company
        Corporation Service
        Corporation  ServiceCoaxbpany
                               Company
        211 E
            E 7th Street
                  Street Suite
                         Suite62.0
                                620
        Austin TX
        Austin TX 78701-3218
                    78701-3218


You are hereby commanded
                  comnaanded to ta appear
                                   appear by
                                           by filing a written answer to the Plaintiffs
                                                                              Plaintiff°sOriginal
                                                                                           Original Petition
                                                                                                     Petition at or
        10:00A.M.
before 10:00  A.M.ofofthetheMonday
                            Mondaynext
                                     nextafter
                                           afterthe
                                                 the expiration
                                                     expiration of
                                                                of twenty
                                                                    twenty days
                                                                           days after
                                                                                after the
                                                                                       the date
                                                                                           date of service of this
citation
citation before
         before the
                 the I-ionorabfle 284th Judicial
                      Honorable 284th    Judicial District
                                                  District Court Montgomery
                                                                 Montgomer.TCounty,
                                                                                 County,Texas
                                                                                           Texas at
                                                                                                 at -the
                                                                                                     the Courthouse
                             Texas.
of said County in Conroe, Texas.

Said Plaint:iff
     Plaintiffss Original
                  Original Petition
                           Petition was
                                    was filed
                                         filed in
                                               in said
                                                  saidcourt
                                                       courton
                                                            onthis
                                                                thisthe
                                                                     the6th
                                                                         6thday
                                                                             dayo£ofJune,
                                                                                     June,2019
                                                                                           2019 nunnbered
                                                                                                numbered19-06-
                                                                                                          19-06-
07841  onthe
07841 on  thedocket
                docketof
                       ofsaid
                          said court,
                               court, and
                                      and styled,
                                           styled, Bashir
                                                   Bashir Petroleum,
                                                          Petroleum, Inc. d/b/a
                                                                            d/b/a Grogan's
                                                                                   Grogan's1Vlill
                                                                                             Mill Shell Car Center
VS. Allied
VS. Allied Property
            Property &&Casualty
                         Casualty Insurance
                                   Insurance Company

The nature
The  nature of
            of plaintift's
               plaintiffs demand
                           demandis
                                  is fully
                                      fully shown by aa true
                                                        true and
                                                             and correct copy
                                                                         copy of
                                                                              ofthe
                                                                                 the Plaintift"s
                                                                                     Plaintiffs Original
Petition accompanying this citation andand made a part hereof.

The officer
The officer executing this writ shall promptly serve
                                               serve the
                                                      the same
                                                          same according
                                                               according to
                                                                         to requirements
                                                                            requirements of law, and the
mandates thereof,
mandates  thereof, and
                   and rnake
                        make due
                             due return
                                  returnas
                                         asthe
                                            thelaw
                                                lawclirects.
                                                    directs.

Issued and
Issued andgiven
           given under
                 underxny hand and
                       my hand and seal
                                   seal of
                                        of said
                                           said (:ourt
                                                Court at
                                                       at Conroe,
                                                          Conroe, Texas
                                                                  Texas on
                                                                        on this
                                                                            this the
                                                                                  the 7th
                                                                                      7thday
                                                                                          dayof
                                                                                              ofJune,
                                                                                                June,2019.
                                                                                                      2019.


                                                                 Melisa MilRer, I)istrict Clerk
                                                                        Miller, District  Clerk
                                                                 Montgomery
                                                                 Montgomery       County,L
                                                                              County,     ,,exas

                                                                 By:                 ex
                                                                 Ryan Rendon, Deputy




                                                                                                                        "1
             Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 3 of 28

OFFICER'S IdE'TUR.N
OFFICER'S       RETURN
Cause No.
Cause  No.19-06-07841
           19-06-07841                                  284th Judicial
                                             Court No: 284th           District Court
                                                              Judicial District Court
Style: Bashir
Style: Baslur Petroleum,
              I'etroleum, Inc. d/b/a
                                d/b/aGrogan's
                                       Grogan'sMill
                                                MillShell  CarCenter
                                                     ShellCar  CenterVS.
                                                                       VS. Allied Property & Casualty
Insurance Coarapany
Insurance  Company
To:           Allied Property
                      Property && Casualty
                                  Casualty Insurance
                                           Insurance Company, A    Nationwide Company
                                                                 A Nationwide
Address:      Corporation Service Company
              Corporation
              211 EE 7th Street
                         StreetSluite
                                Suite 620
              Austin TX
              Austin  TX7870I.••3218
                           78701-3218

                   2Uday of JT~,
Came to hand the ~Llday                             at ~' 1 Z~ o'clock, and executed
                                 L.A.vre.— 3 20 1'~ a.t                      executed in..
                                                                                         in .._
County, Texas by delivering to each of the within named defendardts      inperson,
                                                             defendants in person, aa true
                                                                                      true copy
                                                                                            copy of    this citation
                                                                                                   of this  citation
with the date of delivery  endorsed thereon,
                 delivery endorsed  thereon, together
                                             together with
                                                        with the               copy    of the   Plaintiffs
                                                             the accompanying copy of the Plaintiff s
                                                                 accompanying
Original Petition
         Petition at
                  at the
                     the following titnes and places, to wit:
                         following times
Name                    Date/Time                 Place, Course and
                                                                a.nd distance
                                                                     distance from
                                                                              from Courthouse
                                                                                   Courthouse


1Vlanner
Manner ofof service:
            service:
*And not executed as to the defendants(s)
The diligeiace
The diligence used in finding
                      finding said
                              said defendant(s)
                                   defendant(s)bering:
                                                being:

And the cause of failure to execute this process is:

And information received as
                         as to the whereabouts
                                   whereabouts of said
                                                  said defendant(s) being:
                                                                    being:

FEES:
Serving  Petitionand
Serving Petition  andCopy
                      Copy $
                                                                                                               .. .OFFICER
                                                                                                                  OFFICER
TOTAL                            $~                                                                            County, Texas
                                                                By:    . .. .. .. ........:.. ._ ... .,   ..       ,9, Deputy
                                                                                                                       Deput3'

AFFIANT
Complete if you are a person o-  ther than a Sheriff,
                               other                  Constable, or
                                             Sheriff, Constable,  or Clerk
                                                                     Clerkoff
                                                                            ofthe
                                                                                theCourt.
                                                                                   Court. InIn accordance
                                                                                               accordance with
Rule 107:
     107:the
          theofficer,
              officer,or
                       orauthorized
                          authorizedperson
                                       personwho
                                              whoservices,
                                                   services,or
                                                             orattempts
                                                                attempts to   serveaa citation
                                                                          to serve    citation shall
                                                                                                shall sign
                                                                                                      sign and
                                                                                                           and
return. The return
            return must
                   must either
                          eitherbe
                                beverified
                                    verified or
                                             or be eigned
                                                   signed under
                                                          under penalty of perjury.

           signed under
A return signed   under penalty
                           penalty of
                                    of peryury
                                       perjury must must contain
                                                         contain the
statement below
statement    below inin substantially
                        substantiallythe
                                       thefollowing
                                               followingforan:
                                                         form:
My fixll  name is ..
     full name                                                                  Declarant/Authorized Process
                                                                                Declarant/Authorized Process Server
                                                                                                             Server
My date of birth is        / //
                           l                 and my address is
                                        ,.,, and
                                                                             I ID#
                                                                               ID# ,& Exp. Of Certification
                                                                                   & Exp.
I DECLAR:E   UNDEIZPENALTY
  DECLARE UNDER      PENAI.TYOF   OFPERJURY
                                     PERJUItYTHAT
                                               THATTHE THE
FOREGOING IS TRUETIIUE AND CORItECT
                                CORRECT                                      I SWORN
                                                                               SWOIZN AND
                                                                                      AND SI.TBSCII]:BED
                                                                                          SUBSCRIBED ON  ON
Executed in              ,. .,.,
                                   , County, State of
           , on the     day of                      , 20
                                                                             I 1?ATE
                                                                               DATE

Declarant/Authorized Process
Declarant/Authorized Process Server
                             Server

ID# &
ID# &Exlp.
      Exp. Of
           Of Certifxcation
              Certification
                                                                                NO'I'AItY
                                                                                NOTARY
  Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 4 of 28
                                                                                             Received and E-Filed for Record
                                                                                                          6/6/2019 3:21 PM
                                                                                                  Melisa Miller, District Clerk
                                                                                                 Montgomery County, Texas
                                                                                               Deputy Clerk, Deven Maropis
                                 CAUSENO19-06-07841
                                 CAUSE N019-06-07841

                   INC.D/B/A
        PETROLEUM,INC.
 BASHIR PETROLEUM,      D/B/A     §                           ITd THEDISTRICT
                                                              IN THE  DISTRICTCOURT
                                                                               COURTOF
                                                                                     OF
 GROGAN'SMILL
 GROGAN'S  MILLSHELL
                SHELL CAR
                     CAR    CENTER, §
                         CENTER,
                                                    §
        Plaintiff,                                  §
                                                    §         MONTGOMERY COUNTY,
                                                              MONTGOMERY COUNTY,TEXAS
                                                                                 TEXAS
VS.
V5.                                                 §    Montgomery  County
                                                         Montgomery County    - 284th
                                                                           - 284th     Judicial
                                                                                   Judicial       District
                                                                                            District Court Court
                                                    §
ALLIED PROPERTY
ALLIED          AND CASUALTY
       PROPERTY AND CASUALTY                        §
INSURANCE COMPANY,
INSURANCE  COMPANY,                                 §                       JUDICIAL DISTRICT
                                                    §        _
        Defendant.
        Defendant.

                           PLEIINTIFF'S ORIGINAL PETITION
                           PLAINTIFF'S ORIGINAL  PETITION

       HONORABLEJUDGE
TO THE HONORABLE JUDGEOF
                       OFSAID
                          SAIDCOURT:
                               COURT:

        Bashir Petroleum,
        Bashir Petroleum,   Inc.
                          Inc.   d/b/a
                               d/b/a   Grogan's
                                     Grogan's MillMill Shell
                                                   Shell Car Car Center
                                                              Center     ("Bashir
                                                                     ("Bashir      Petroleum"),
                                                                              Petroleum"),

Plaintiff herein,
Plaintiff herein,files
                  filesthis
                        thisOriginal
                             OriginalPetition
                                      Petition  against
                                              against    Defendant
                                                      Defendant      Allied
                                                                Allied      Property
                                                                       Property      and Casualty
                                                                                and Casualty

Insurance  Company
Insurance Company   ("Allied")and,
                  ("Allied")    and,  in support
                                   in support     ofcauses
                                              of its its causes  of action,
                                                           of action, wouldwould  respectfully
                                                                            respectfully        show the
                                                                                         show the

Court  thefollowing:
Court the  following:

                                             i.
                                             1.
                                        THE PARTIES .

       1.
       1.      Bashir Petroleum
               Bashir Petroleumis is a Texas
                                   a Texas     resident
                                           resident who who  resides
                                                        resides      in Montgomery
                                                                in Montgomery County,County,
                                                                                      Texas. Texas.

       2.      Allied is an
                         an insurance
                             insurance  company
                                      company    doing
                                              doing    business
                                                    business in theinState
                                                                      the of
                                                                           State of which
                                                                             Texas  Texasmay
                                                                                          which
                                                                                             be may be

servedthrough
served throughitsits registered
                   registered    agent
                              agent      for service
                                    for service      of process
                                                of process        in theofState
                                                           in the State   Texas,ofCorporation
                                                                                   Texas, Corporation
                                                                                              Service Service

Company,  viacertified
Company, via  certifiedmail
                        mailat at
                               211211 E. 7th
                                   E. 7th    Street,
                                          Street,      Ste. Austin,
                                                  Ste. 620, 620, Austin,
                                                                    Texas Texas 75701-3218.
                                                                          78701-3218.

                                             II.
                                         DISCOVERY.

       3.           caseisisintended
               This case      intended
                                     to to
                                        be be governed
                                           governed     by Discovery
                                                    by Discovery LevelLevel
                                                                      2.    2.

                                            III.
                                    CLAIM FOR
                                    CLAIlVI FOR RELIEF
                                                 RELIEF




                                                1
   Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 5 of 28




          4.    The
                The damages sought are
                    damages sought are within
                                       within the
                                              the jurisdictional
                                                  jurisdictionallimits
                                                                 limitsof
                                                                       of this
                                                                          this court.
                                                                               court. Plaintiff
                                                                                      Plaintiff

currently
currently seeks monetary relief
          seeks moneta_ry rei.iefover
                                  over$100,000,
                                       $100,000,but  notmore
                                                 butnot morethan
                                                             than$200,000,
                                                                  $200,000, including
                                                                            including damages
                                                                                      darnages of

an.y kind,
any  kind, penalties, costs, expenses,
           penalties, costs, expenses, pre
                                       prejudgment
                                           judgnaentinterest,
                                                     interest,and
                                                               andattorney's
                                                                   attorney's fees.

                                               IV.
                                   JUIZISDIC'Y'IONAND
                                   JURISDICTION    ANDVENUE
                                                      VENUE

          5.         court has
                This coui-t hassubject
                                subjectmatter
                                       matter jurisdiction
                                               jurisdictionof
                                                           of this
                                                               this cause
                                                                    cause of
                                                                          of action
                                                                             action because it involves

an amount in controversy in excess of the minimum jurisdictional limits
                                                                 liniits of this Court. No diversity

of
of' citizenship
    citizenship exists in this matter.

          6.    Venue
                Venue is proper in Nlontgomery
                                   Montgomery County
                                               County because
                                                      becauseall
                                                              all or
                                                                  or aa substantial
                                                                        substantial part
                                                                                    part of the

events or
       or omissions
          omissions giving
                    giving rise
                            riseto
                                 tothe
                                    theclaim
                                        claimoccurred
                                              occurredininMontgomery
                                                           MontgomeryCounty.
                                                                      County.TEX.
                                                                              TEX.CIv.
                                                                                   CIV.PRAC
                                                                                        PRAC &

REM          15.002(a)(1).InInparticular,
     CODE§ §15.002(a)(1).
REM CODE                       particular,the
                                           theloss
                                               lossatatissue
                                                        issueoccurred
                                                              occurredin
                                                                       inMontgomery
                                                                         Montgomery County.

                                                V.
                                     FACTUAL BACKGROUND
                                     FACTIJAI, BACKGItOUND

          7.           Petroleum is a named insured under
                Bashir Petroleum                    under a property insurance policy issued by

Allied.

          8.    On or about August 22-29, 2017 Hurricane
                                               Hurricane Harvey
                                                         Harvey hit the Texas coast, inclduing

The Woodlands,
The            Texas area,
    Woodlands, Texa.s area, damaging
                            damaging Bashir
                                     Bashir Petroleum's
                                            Petroleum's property.  Bashir Petroleum
                                                        property. Bashir   Petroleum

subsequently filed a claim on its insurance policy.

          9.    Defendarit improperly denied and/or underpaid the claim.
                Defendant

          10.   The adjuster assigned
                The adjuster assigned to the
                                          the claim
                                               claim conducted
                                                      conducted aa substandard
                                                                    substandard investigation
                                                                                 investigation and
                                                                                               and

inspection of the property,
inspection        property, prepared
                            prepared aa report
                                        report that
                                               that failed
                                                    failed to
                                                           to include
                                                              include all
                                                                      all of the damages
                                                                                 damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

          11.   This unreasonable investigation
                                  investigatioii led
                                                 led to
                                                      to the
                                                          the underpayment
                                                              underpayment of
                                                                           of Plaintiff's
                                                                              Plaintiff's claim.
     Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 6 of 28




        12.    Moreover, Allied performed an outcome-oriented
                                             outcome-oriented investigation
                                                               investigation of
                                                                             of Plaintiff's
                                                                                Plaintiff's claim,

               in a biased, unfair and inequitable evaluation
which resulted in                                  evaluation of
                                                              of Plaintiff's
                                                                 Plaintiff's losses on the property.

                                              VI.
                                              YT.
                                      CAUSES OF.ACTIOPT.
                                      CAIJSES OF ACTION

        13.    Each of the foregoing paragraphs is incorporated
                                                   incorporated by
                                                                by reference
                                                                   reference in the following:

A.      Breach of Contract                                 ?

        14.    Allied had a contract of
                                     of insurance with Plaintiff.
                                        insurance with Plaintiff. Allied breached the terms of that

contract by wrongfully denying and/or underpaying the claim and Plaintiff was
                                                                          was damaged thereby.

B.      Prompt Payment of Claims Statute

        15.    The failure of Allied
               The failure    Allied to     for the
                                     to pay for  the losses
                                                      losses and/or
                                                             and/or to follow
                                                                        follow the   statutory time
                                                                                the statutory  time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas
    Texas Insurance Code.
          Insurance Cocle.

        16.    Plaintiff, therefore, in addition to Plaintiff's
                                                    Plaintiff's claim for damages, is entitled to interest

and attorneys'
    attorneys' fees  as set
                fees as set forth
                            forth in
                                  in Section 542.060 of the Texas Insurance Code.

C.      Bad Faith

        17.    Defendant is required to comply with Chapter 541 of the Texas Insurance .Code.
                                                                       Texas Insurance  Code.

        18.    Defendant violated Section 541.051 of the Texas Insurance Code by:

               (1)     making statements misrepresenting the terms and/or
                                                                   and/or benefits of the policy.

        19.    Defendant violated Section 541.060 by:

               (1)     misrepresenting
                       rnisrepresenting to
                                         to Plaintiff
                                            Plaintiff aa material
                                                         material fact
                                                                  fact or
                                                                       or policy
                                                                          policy provision relating to

                       coverage at issue;

               (2)     failing to attempt in good
                                             good faith
                                                  faith to
                                                        to effectuate
                                                           effectuate aa prompt,
                                                                         prompt, fair,
                                                                                  fair, and
                                                                                         andeiquitable
                                                                                             equitable

                       settlement
                       settlement of
                                  of aa claim
                                        claim with
                                              with respect to which
                                                   respect to which the insurer's
                                                                         insurer's liability
                                                                                    liability had
                                                                                              had

                       become reasonably clear;
      Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 7 of 28




               (3)    failing to promptly provide to Plaintiff aa reasonable
                                                                  reasonable explanation
                                                                             explanation of the basis

                      in                relation to the facts or applicable
                      in the policy, in relation                                          insurer's
                                                                            law, for the irisurer's
                                                                 applicable law,

                      denial of a claim or offer of a compromise settlement of a claim;

               (4)    failing within
                              within a reasonable
                                       reasonable time
                                                  time to
                                                       to affirm
                                                          affirm or
                                                                 or deny
                                                                    deny coverage
                                                                         coverage of
                                                                                  of aa claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

               (5)                        claim without
                      refusing to pay the claim without conducting
                                                        conducting aa reasonable
                                                                       reasonable investigation
                                                                                   investigation with

                      respect to the claim;

         20.   Defendant violated Section 541.061 by:

               (1)    making an untrue statement of material fact;

               (2)    failing to state a material fact necessary to make other
                                                                         other statements
                                                                               statements made not

                      misleading considering the circumstances under which
                                                                     which the
                                                                           the statements
                                                                               statements were

                      made;

               (3)    making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

               (4)    making a material misstatement of law; and

               (5)    failing to disclose a matter required by law to be disclosed.

         21.   Defendant knowingly
               Defendant knowinglycommitted
                                   committedthe
                                             theacts
                                                 actscomplained
                                                      complainedof.
                                                                 of. As
                                                                     As such, Plaintiff is

entitled to exemplary
            exemplary and/or
                      and/or treble
                             treble damages
                                    damages pt,arsuant
                                            pursuant totoTexas
                                                          TexasInsurance
                                                                InsuranceCode
                                                                         CodeSection
                                                                              Section 541.152(a)-
                                                                                      541,152(a)-

(b).



ID.
D.       Attorneys' Fees                                                                     ~

         22.   Plaintiff
               Plaintiff engaged
                         engaged the
                                 the undersigned attorney to
                                     undersigned attorney  to prosecute this lawsuit
                                                              prosecute this  lawsuit against
                                                                                       against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial
                                                                            trial and any appeal.
       Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 8 of 28




           23.        Plaintiff is entitled to reasonable and necessary
                                               reasonable and necessary attorney's
                                                                        attorney's fees pursuant to Texas

    Civil Practice
    Civil              Remedies Code Sections
          Practice and Remedies      Sections 38.001-30.003
                                              38.001-38.003 because
                                                             becausehe
                                                                     he is represented by
                                                                        is represented by an

    attorney, presented the
                        the claim to Defendant, aiid
                                                and Defendant
                                                     Defendant did
                                                               did not
                                                                   not tender
                                                                       tender the just amount owed

                                 301h day
    before the expiration of the 30th day after
                                          after the
                                                the claim
                                                    claim was
                                                          was presented.

           24.        Plaintiff further prays that he be awarded
                                                         awarded all
                                                                 all reasonable
                                                                     reasonable attorneys'
                                                                                attorneys' fees incurred in

    prosecuting
    prosecuting his causes of action through trial and any appeal pursuant
                                                                  pursuant to Sections 541.152 and

    542.060 of the Texas Insurance Code.

                                                YII.
                                                VII.
                                        CONDITIONSPRECEDENT,

           25.        All conditions precedent to Plaintiffls
                                                  Plaintiffs right to recover have been fully performed,

    or have been waived by Defendant.

                                                     VIII.
                                         .1DI~~b~7(~
                                         .DISCOVERY  ~' IE~E~}gIE~TS;.
                                                         REOIMSTS,

            26.       Pursuant
                      Pursuant to
                               to Rule 194, you are requested
                                                    requested to disclose, within
                                                              to disclose, within fifty (50) days after

    service of this request, the information
                                 information or
                                             or material described in Rule 194.2(a)-(I).

            27.       You
                      You are also
                              also requested
                                    requested to
                                              to respond
                                                  respond to
                                                           to the
                                                               the attached
                                                                    attached interrogatories,
                                                                              interrogatories, requests for

    production, and requests for admissions within fifty (50) days, in accordance
                                                                       accordance with the instructions

    stated therein.

                                                     IX.
                                                   PRAYEI2
                                                   PRAYER.

            WHEREFORE,
            WHEREFORE, PREMISES
                       PREMISES CONSIDERED, BashirPetroleum
                                CONSIDERED,Bashir  Petroleumprays
                                                             prays that,
                                                                    that, upon
                                                                          upon final

    hearing of the case, he recover
                            recover all damages
                                        damages from and against Defendant that may reasonably be

.   established by a preponderance of the evidence, and that Bashir
                                                             Bashir Petroleum
                                                                    Petroleum be
                                                                              be awarded
                                                                                 awarded attorneys'
                                                                                         attorneys'

    fees through trial and appeal,
                           appeal, costs
                                   costs of
                                         of court,
                                            court, pre
                                                   pre judgment interest,
                                                                interest, post judgment interest, and
                                                                          post-judgment
   Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 9 of 28




such other                             or special,
     other and further relief, general or special, at law or in equity, to which Bashir Petroleum may
                                                                        to which

show itself
     itself to be justly entitled.

                                              R:espectfully submitted,
                                              Respectfully submitted,

                                              Q,ItN®LID
                                              ARNOLD&c    ITKIIN LIT
                                                        & ITKIN  LLP


                                              /.s/Noah
                                              Is/ Noah MM. Wexler
                                                            Wexler
                                              Noah M. Wexler
                                              Texas State Bar No.
                                                                No. 24060816
                                              Roland Christensen
                                              T'exas  State Bar
                                              Texas State   Bar No.
                                                                No. 24101222
                                                                    24101222
                                              Jake Balser
                                              Texas State Bar No.
                                                                No. 24109155
                                              Jacob Karam
                                              Texas State Bar No.
                                                                No. 24105653
                                              Adam Lewis
                                              Texas State Bar No. 24094099
                                              6009 Memorial Drive
                                              Houston, Texas 77007
                                              Telephone: (713) 222-3800
                                              F'acsimile: (713) 222-3850
                                              Facsimile: (713)   222-3850
                                              nwexler@arnolditkin. corn
                                              nwexler@amolditkin.com
                                              rchristensen@amolditkin.com
                                              rchristensen@aniolditicin.com
                                              jbalser@amolditkin.com
                                              jbalser@arnolditkin.com
                                              jkaram@amolditkin.com
                                              jkaram@arnolditkin.com
                                              alewis@amolditkin.com
                                              alewis@arnolditkin.com
                                              e-service@arnolditkin.com

                                              ATT'®RIVEYSFOR
                                              ATTORNEYS   FO1FPLAINTIFFS
                                                               PL,417VT'IFFS
 Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 10 of 28




                                  CAUSE NO.
                                        NO

BASHIR PETROLEUM, INC. D/B/A       §                         II~T
                                                             TN THE   DISTRICTCOURT
                                                                  THEDISTRICT  COURTOF
                                                                                    Or
CiROGAN'S
GROGAN'S  MILL
          MILL SHELL
                SHELLCAR
                      CARCENTER,
                           CENTER, §
                                                  §
        Plaintiff,                                §
                                                  §          MONTGOMERY COUNTY, TEXAS
vs.
vs.                                               §
                                                  §
ALLIED PROPERTY AND CASUALTY                      §
INSURANCE COMPANY,                                §                     JUDICIAL DISTRICT
                                                  §
        Defendant.

PLAINTIFF'S FIRST
PLAINTIFF'S  FIRSTSET
                   SETOP'  INTERROGATORIES, REQUESTS
                       OF IN'I'ERRO[YATORIES.               FOR PRODUCTION,
                                                 REOUESTS FOR
               AND  REOUESTS-I+'OR
               AND REQUESTS         ADi"GISSION'TO
                                FOR ADMSSION          +Ii
                                               TO DI+iI'  NDAN'P
                                                   DEFENDANT

To:    Defendant, Allied Property and Casualty Insurance Company, by and through its
                                    of process in the State of Texas, Corporation Service
       registered agend for service of
       Company, 211 E. 7th Street, Ste. 620, Austin, Texas 78701-3218

       COMES NOW Plaintiff in the above-styled and numbered cause, and serves the attached

Interrogatories, Requests for Production, and Requests for Admission on Allied Property and

Casualty Insurance Company              "Allied"). Plaintiff
                           ("Defendant""A11ied").
                   Company ("Defendant"            Plaintiff requests that Defendant (1)
                                                             requests that

answer the following Interrogatories
                     Interrogatories separately
                                     separately and fully in writing under
                                                and fully                       within 30
                                                                           oath within
                                                                     under oath           days of
                                                                                       30 clays

service; (2) answer the Requests for Production separately and fully in writing under oath within

        of service; (3) answer the Requests for Admission separately and fully in writing under
30 days of

oath within 30 days of service; (4) serve your answers to these Interrogatories, Requests for

Production, and Requests for Admissions on Plaintiff by and through its attorneys of record,

Arnold &
       & Itkin,
         Itkin, LLP,
                LLP, ARIVOLD
                     ARNOLD && ITKIN
                               ITKIN LLP, 6009 Memorial
                                     LLP, 6009 Memorial Drive, Houston, Texas 77007;
                                                        Drive, Houston,

and (5) produce all documents responsive to the Requests for Production as they are kept in the

             of business or organized and labeled to correspond to the categories in the requests
usual course of

wi.thin 30
within     days of service.
        30 days
  Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 11 of 28




         You are also advised that you are under a duty to seasonably amend your responses if you

obtain information on the basis of which:

         a.      You know the responses made was incorrect or incomplete
                                                              inconiplete when made; or

         b.      You know the response, though correct and complete when made, is no longer

                 true and complete, and the circumstances are such that a failure to amend the

                 answer in substance is misleading.

                                           INST)P';iJCTI®IVS
                                           INSTRUCTIONS
   A.         These Responses call for your personal and present knowledge,
                                                                   knowledge, as well
                                                                                 well as the present
              knowledge of
              knowledge       your attorneys,
                           of your             investigators and
                                    attorneys, investigators and other
                                                                 other agents,     for information
                                                                       agents, and for  information
              avaitable to you and to them.
              available

   B.
   B:         Pursuant to the applicable rules of civil procedure, produce all documents responsive
              to these Requests      Production as
                       Requests for Production   as they
                                                    they are
                                                          are kept
                                                              kept in the usual course of business or
              organized
              organized and labeled to correspond           categories in the requests within the time
                                         correspond to the categories
              period set forth above at Arnold & Itkin, LLP.

   C.                                 document or information
              If you claim that any document       information which
                                                               which is required
                                                                        required to be identified or
              produced by you in any response is privileged, produce a privilege log according to the
              applicable rules of civil procedure.

              1.  Identifythe
              l. Identify  thedocument's
                               document'stitle
                                           titleand  general subject
                                                 andgeneral  subject matter;
              2. State its date;
              3. Identify all persons who participated in its preparation;
              4. Identify the persons for whom it was prepared or to whom it was sent;
              5. State the nature of the privilege claimed; and
              6. State in detail each and every fact upon which you base your claim for privilege..

    D.        If you claim that any part
                                      part or
                                           or portion
                                              portion ofof aa document
                                                              document contains
                                                                        contains privileged
                                                                                 privileged information,
                                                                                              information,
              redact only the part(s)
                              part(s) or
                                      or portion(s), of
                                                     of the
                                                         the document
                                                              document you
                                                                       you claim
                                                                           claim to
                                                                                  to be privileged.

    E.
    E:        If you cannot answer a particular Interrogatory in full after exercising due diligence to
              secure
              secure the  information to
                      the information  to do     please state
                                          do so, please state so and answer to the the extent
                                                                                       extent possible,
                                                                                              possible,
              specifying and explaining your inability to answer the remainder and stating whatever
              information or knowledge you have concerning the unanswered portion.

    F.        You are also advised that you are under a duty to seasonably amend your
                                                                                 your responses if
              you obtain information on the basis of which:

                  Youknow
              1. You  knowthe
                           theresponse
                               responsemade     incorrect or
                                            wasincorrect
                                       madewas            or incomplete  when made; or
                                                              incomplete wlien
Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 12 of 28




      2. You
          Youknow
               knowthe  response,though
                    theresponse,  thoughcorrect
                                         correctand complete when
                                                 andcomplete when made, is no longer true
          and complete, and the circumstances
Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 13 of 28




                                        DEFINITIONS
                                        DEFINI'I'I®NS

A.     "Allied",
       "Asllied", "Defendant,"
                  "Defendaaat," "You,"
                                `SYou,7° "Your(s),"
                                         66 Your(s)," refers     Allied Property
                                                       refers to Eillied          and Casaralty
                                                                         Propzrty and  Casualty
       Insurance Company, its agents, representatives,
                                            representatives, employees
                                                             employees and    any other eritity
                                                                          and any       entity or
       person acting on its behalf.

B.     "Plaintiff"              thenamed
                     referstotothe
       "Plaintiff' refers           namedPlaintiff
                                          Plaintiffininthe  above-captioned suit.
                                                        theabove-captioned

C.     "The  Property(ies)"refers
       "The Proper-ty(ies)" referstotothe
                                       theproperty
                                          property or properties located at the address covered
                                                   or properties
       by the Policy.

 D.                        to the policy issued to Plaintiff by
       "The Policy" refers to                                by the
                                                                the insurer
                                                                    insurer and
                                                                            and at
                                                                                at issue in this
       lawsuit.

 E.    "The Claim(s)" means the claim for insurance benefitsbenefits submitted
                                                                     submitted by Plaintiff and at
                                                                               by Plaintiff
       issue in this lawsuit, or in a prior claim, as the context may dictate.

 F.    "I2ate of
       "Date    of Loss"   refers to
                    Loss" refers   to the
                                       the date(s)
                                             date(s) ofofloss    identified in
                                                           lossidentified    in Plaintiff's   live
                                                                                 Plaintiff's live
                                                                         assigned to the claim by
       petition/complaint or other written or oral notice, or otherwise assigned
       petitionlcomplaint
       the insurer.

 G..
 G:.   "Handle" or "Handled"                 investigating, adjusti.ng,
                        "Iiandled" means investigating,       adjusting, supervising,   estimating,
                                                                          supervising, estimating,
                    settling, approving,
       managing, se.ttling,   approving, supplying
                                          supplying information
                                                     informationor or otherwise
                                                                      otherwise performing
                                                                                 performing a task
       or work with respect to the claim(s) at issue in this
                                                        this lawsuit, excluding
                                                                       excluding purely
                                                                                 purely ministerial
                                                                                        mitiisterial
       or clerical tasks.

 H.    "Lawsuit" refers to the above styled and captioned case.

 I..   "Communication"
       "Communic.ation" or  or "communications"
                               "communications"shall          meanand
                                                        shallmean   and refer
                                                                         refer to
                                                                               to the
                                                                                  the transmission or
                    information, either ot-ally
       exchange of information,             orally or
                                                   or in  writing, and includes without lirnitation
                                                       in writing,                            limitation
       any
       any   conversation,
            conversation,   letter,
                            letter,   handwritten
                                     handwritten    notes,
                                                    notes,   memorandum,
                                                             memorandum,        inter
                                                                                inter  or
                                                                                      or   intra-office
                                                                                          intra-office
                                                                                         transmission,
       correspondence, electronic mail, text messages, or any other electronic transrnission,
                       telegraph, telex
       telephone call, telegraph,   telex telecopy,  facsimile, cable,
                                          telecopy, facsimile,   cable, conference,
                                                                        conference, tape
                                                                                       tape rec:ording,
                                                                                             recording,
       video recording, digital recording, discussion, or face-to-face
                                                              face-to-face communication.
                                                                            communication.

 J.    The term "Document" shall mean all tangible things and              data, however stored, as set
                                                                     and data,
       forth in the applicable
                    applicable rules
                                rules of  civil procedure,
                                      of civil.  procedure, including,
                                                             including, but
                                                                          but not
                                                                               not limited
                                                                                   limited to
                                                                                            to all original
       writings of
                 of any nature whatsoever, all prior drafts, all identical
                                                                    identical copies,
                                                                                copies, all
                                                                                        all non-identical
       copies,   correspondence, notes,
       copies, correspondence,                letters, memoranda
                                     notes, letters,    memoranda of.   of. telephone
                                                                             telephone conversations,
                                                                                          conversations,
       telephone   messages or call
       telephone messages          call slips,
                                         slips, interoffice   memoranda, intra-of$ce
                                                 interoffice memoranda,                      memoranda,
                                                                              intra-officemem.oranda,
       client conference reports, files, agreements, contracts,
                                                           contracts, evaluations,
                                                                       evaluations, analyses, records,
       photographs sketches, slides, tape recordings, microfiche, communications,
                                                                           comrnunications, printouts,
       reports, invoices,
                 invoices, receipts,
                            receipts, vouchers,
                                      vouchers, profit and.and loss statements,
                                                                     statements, accounting ledgers,
                                                                                                   ledgers,
       loan  documents, liens,
       loan documents,     liens, books
                                  books of accounting,
                                               accounting, books
                                                              books of operation,             statements,
                                                                                       bank staternents,
                                                                          operation, bank
       cancelled   checks, leases,
       cancelled checks,     leases, bills      sale, maps,
                                     bills of sale,   maps, prints,
                                                              prints, insurance
                                                                       insurance policies,
                                                                                    policies, appraisals,
                                                                                               appraisals,
       listing agreements, real estate closing documents, studies,
                                                                 studies, summaries, minutes, notes,
Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 14 of 28




          agendas,
          agendas, bulletins, schedules, diaries,
                                           diaries, calendars,
                                                      calendars, logs,
                                                                    logs, announcements,       instructions,
                                                                           announcements, instructions,
          charts, manuals, brochures, schedules,
                                        schedules, price
                                                      price lists,
                                                             lists, telegr.ams,
                                                                     telegrams, teletypes, photographic
          matter,  sound reproductions, however
          rnatter, sound                 however recorded,
                                                     recorded, whether
                                                                  whether still   on tape or transcribed to
                                                                            still on
          writing, computer tapes, diskettes, dislcs,    all other
                                                 disks, all  other methods
                                                                      methods or    means of storing data,
                                                                                 or means
          and any other documents. In all cases where originals, prior drafts, identical copies, or
          non-identical copies are not available; "document"
          non-identical                             "document" also means genuine, true and correct
          photo or other copies of originals,
                                   orig'tnals, prior
                                               prior drafts,
                                                      drafts, identical
                                                               identical copies,
                                                                          copies, or  non-identical copies.
                                                                                   or non-identical
          "Document" also refers to anyany other
                                            other material,     including without limitation, any tape,
                                                   material, including
          computer    programor
          computer program      or electronic
                                   electronicdata
                                                datastorage
                                                       storagefacility
                                                                  facilityininoror on
                                                                                    on which
                                                                                       which anyany data
                                                                                                    data or
          information
          information hashas been
                             been written
                                   written or printed
                                                printed or has  has been
                                                                     been temporarily
                                                                            temporarily or or permanently
                                                                                               permanently
          recorded
          recorded byby mechanical,
                         mechanical, photographic,       magnetic, electronic
                                       photographic, magnetic,          electronicor or other
                                                                                        other means,
                                                                                                means, and
          including any
          including   any materials
                          materials in
                                     in or
                                        or on which
                                               which data          information has
                                                        data or information                   recorded in
                                                                                       been recorded
                                                                                   has been             in a
          manner which renders in unintelligible without machine processing.

 K:,
 K..       The
           The term
               term "referrirag"
                     "referring" or
                                  or "relatiiig"
                                      "relating"shall
                                                   shallmean
                                                         meanshowing,
                                                              showing, disciosing,  averting to,
                                                                        disclosing, averting
           comprising, evidencing, constituting or reviewing.

L.         The
           The singular
               singular and   masculine form
                         and masculine  form of
                                             of any
                                                any noun or pronoun
                                                            pronoun includes the plural, the
                                                                    includes the
           feminine;
           feminine, and the neuter.

 M.        The terms "identification,"
                     68identification," "identify,"
                                        "identify,"and
                                                    and"identity"
                                                        "identity"rnihen
                                                                    when used
                                                                         used in
                                                                               in reference
                                                                                  reference to:

       1. Natural Persons: Means to state his or her full name,
       1.                                                         name, residential
                                                                          residential address, present or
          last known business address and telephone number, and present or last known position
          and business affiliation with you;
                       Entities: Means to state its full name and any other names under which it
          CorporateE:ratities:
       2. Corporate
          does business,    its form or organization,
                business, its                            its state
                                          organization, its  state of incorporation,    its present
                                                                       incorporation, its   present or last
          known address, and the identity of the officers or other persons who own, operate, or
          control the entity;
       3. Documents: Means you must state the number of pages and nature of the document
          (e,g. letter or memorandum),
          (e.g.            memorandum), its title, its date, the name:
                                                                     name or   names of
                                                                            or names    of its
                                                                                            its authors and
          recipients, its
          recipients,  its present location
                                    location and
                                              and custodian,    and if
                                                   custodian, and    if any such document
                                                                                   document was,was, but no
          longer is, in your possession or control, state what disposition was made of it, the date
          thereof, and the persons
                             persons responsible
                                       responsible for
                                                   for making
                                                       making thethe decision
                                                                     decision as
                                                                               as to
                                                                                  to such
                                                                                      such disposiition;
                                                                                            disposition;
          Communication: Requires
       4. Cominunication:        Requires you,
                                            you, if any part ofof the
                                                                   the cojnmunication            written, to
                                                                        communication was written,
          identifythe
          identify the document
                        document or or documents
                                       documents which
                                                   which refer to or evidence the communication and,
          to the
              the extent
                   extent that
                            that the
                                  thecommunication
                                        communication waswas non-written,
                                                                non-written, to identify
                                                                                    identify each
                                                                                               each person
                                                                                                     person
          participating in the communication and to state the date, manner, place, and substance
          of the communication; and
       5. Activity:
       5.            Requires you
          Aetivity: Requires     you to
                                      to provide
                                         provide a description of each action, occurrence, transaction
          or conduct, the date it occurred, the location at which it occurred, and the identity of all
          persons involved.

 N.        The term "Claim File" means the claim files and "field itle(s),"
                                                                     file(s)," whether
                                                                               whether kept
                                                                                       kepti.n
                                                                                             in paper
           or electronic format, including but not limited to all documents, file jackets, file notes,
           claims   diary or
           claims diary    or journal
                               journal entries,
                                       entries, log
                                                 log notes,
                                                      notes, handwritten    notes, records
                                                              handwritten notes,    records of oral
                                                                                                  oral
Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 15 of 28




       communications, communications, correspondence, photographs,
       comrnunications,                                 photographs, diagrams,
                                                                       diagrams, estimates,
                recommendations, invoices, memoranda and drafts
       reports, recommendations,                         drafls of documents
                                                                   documents regarding
                                                                             regarding the
       Claim.

 O_:   The term "Underwriting
                 "QJndervvriting File"   means the
                                   Fide" means   the entire file, including
                                                                  including all documents
                                                                                 documents and
       information used for underwriting purposes even if you did not rely
                                                                        rely on
                                                                             on such
                                                                                 such documents
                                                                                      documents
                         order to malce
       or information in order    make aa decision
                                          decision regarding
                                                   regarding insuring Plaintiffs
                                                                       Plaintiff s Property.
                                                                                   Proper,ry.
  Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 16 of 28




   INTERROGATORIES  TO
   INTERROGATORIES TO IDEI'El®TI)ANT ALLIED PROPERTY
                        DEFENDANT ALLIED    P12.OPEltSTYAND
                                                         ANDCASUALTY
                                                             CASUAI,TY
                         INSURAle10E COMIPANY.
                         INSURANCE   COMPANY.


INTERROGATORY N.O.
INTERROGATORY           N.O. 1:..
                             1:
Identify all persons answering or supplying any inforination             these interrogatories.
                                                information in answering these

        ANSWER:
       .ANSNVER:
INTERROGATORY
IIVTERROGATORY NO. 2:
Identify all persons who were involved in evaluating PlaintifPs claim and provide
                                          evaluating Plaintiffs           provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       c.
       C.      description of their involvement with
                                                  with Plaintiffs
                                                       Plaintiff's Claim.
       ANSWER:

INTERROGATORYNO.
INTERROGATORY           N0. 3:
If you contend that the some or all of the damages to the Property were not covered
                                                                            covered losses under
the Policy, describe:

       a.      the scope, cause and origin of the damages
                                                  damages you
                                                           you contend are
                                                                        are not
                                                                            not covered
                                                                                covered losses
                                                                                         losses under
               the Policy; and
       b.      the term(s)    exclusion(s) of
                   term(s) or exclusion(s) of the
                                              the Policy you relied
                                                             relied upon
                                                                    upon in
                                                                         in support
                                                                            support of
                                                                                    of your
                                                                                       your d.ecision
                                                                                             decision
               regarding the Claim.

       ANSWER:
       ANS'@VER:

INTERROGATORY
.._.      _   PdO., 4:
              NO.
State whether
      whether the
              the initial estimate you issued was
                                              was revised
                                                  revised or
                                                          or reconciled,
                                                             reconciled, and
                                                                         and if
                                                                             if so,
                                                                                so, state
                                                                                    state what
                                                                                          what was
changed and who did it.

       ANSWEIZ:
       ANSWER:

INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information
                                                                   information that
                                                                               that was
                                                                                    was required to
properly evaluate Plaintiffs
                  Plaintiff s Claim, identify the information that
                                                              that was
                                                                   was requested
                                                                        requested and
                                                                                  and not
                                                                                      not provided,
and the dates you made those request(s).

       ANSWER:

I101TERROGATORY PTO.
INTERROGATORY           NO. 6:
If you contend that Plaintiff's  acts or
                     Plaintiff's acts or omissions
                                         omissions voided, nullified,
                                                            nullified; waived or breached the Policy
in any way, state the factual basis for your contention(s).
       Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 17 of 28




            AlVSWER:
            ANSWER:

    .INTERROGATORY
     INTERROGATORYleTO.         NO. 7:7:.
     If you contend    that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
                            Plaintiff
     wa.y, state the
     way, state   the factual
                      factual basis for your contention(s).

            AIVSWER:
            ANSWER:

    IN'I'ERI20GATORY I0T0.
    INTERROGATORY                 S:
                             NO. 8:
    Identify the date
                 date you
                      you first
                          first anticipated
                                anticipatedlitigation..
                                            litigation.

            AI`TSWER:
            ANSWER:

    INTERROGATORY
     INTERROGATORY N0.        NO.9:9:;
;    State the factual basis for each of your affirmative defenses:
                                                          defenses.

            ANSWER:.

    INTERROGATORY lai0.    NO. 10:
    If you contend that Plaintiff failed to provide  proper notice
                                            provide proper  notice of
                                                                    of the
                                                                       the claim
                                                                           claim made
                                                                                  made the
                                                                                         the basis of this
    lawsuit, describe how the notice was
                                      was deficient„ and identify
                                          deficient, and identify any
                                                                  any resulting
                                                                       resulting prejudice.

            ANSWER:

    INTERROGATORYNO.
    INTERROGATORY            N0. 11:
                                  11:
    If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff
                                                                           Piaintiff failed to do so, and
    identify any resulting prejudice.

            A1olSWER:
            ANSWER:

    IrfTERROGATORY.Pd0.12:
    INTERROGATORY NO. 12:
    Identify all items
    Identify all items on the
                            the claim
                                 claim made
                                       made the
                                              the basis
                                                   basis of
                                                         of this
                                                             this Lawsuit
                                                                   Lawsuit to
                                                                            to which
                                                                                whichDefendant
                                                                                      Defendant applied
                                                                                                 applied
    depreciation, stating for each item the criteria used and the age of the item.

            ANSWER: .
   Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 18 of 28




     REQUESTS FOR PRODUCTION TO DEFENDANT ALLIED PROPERTY AND
                    CASUALTY INSURANCE COMPANY

 ,REQLTEST
'REQi1ES~':FQIi      PROIWCTIONNO.
              FOR PRODUCTION            N0A 1
                      copy
  Produce a certifiedcopy
            certified      of all Policies you
                           of all Policies you issued
                                                issued to Plaintiff for the Property that were in effect
                                                       to Plaintiff
  on the Date of Loss.

 E SPONSE:
RESPONSE:

ILI!;0U~~T:Ii'0~2
REQUEST           PRODUCTION-NO. 22,
            FOR Pl~OIIUC`liIOI~i-1aT:0:
Produce your complete Underwriting File for Plaintiff's
                                            Plaintiff s policy of insurance with you.
                                                                                 you,

RI,SPONSE. .
RESPONSE:

REQUEST FOR FOR PROOUCTION
                  PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:

REQUEST FOR FOR PROI)UCTION
                 PRODUCTION      ... . 1\i0.
                                       NO.
                                        ..   4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the.
                                                                                              the.
Property.

RIESPONSE:
RESPONSE:

    .LiESTFOR
REQUEST      F~?.I2l~~.C~CD:N-~tO.
                    F.>~II
                 PRODUCTION-NO.       :~5
Produce all documents you provided to Plaintiff (or
                                                (or any other
                                                        other person) related to the Claim or the
Property.

RIESPONSE:
RESPONSE:

R_7ElJTJESTT'OI~;;
REQUEST TOR PRODUCTIONPRODLICTION. NO:.;G
                                        NO.:6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's  report(s)) referring
adjuster's report(s))  referring to
                                 to the
                                    the Claim,
                                        Claim, the Property or damage to the Property.

RESPONSE:
R]ESPONSE:

RlEOUEST
REQUEST FOR  FORPR0DUCTI01lT
                    PRODUCTION      1>TO.
                                       NO. 7.
                                            7..
Produce all
Produce       communications between
          all communications      between any
                                            any of
                                                 of your claims
                                                          claims personnel,
                                                                  personnel, claims
                                                                              claims handlers,
                                                                                       handlers, field
                                                                                                  field
adjusters, office
adjusters, office adjusters,
                   adjusters, and
                              and their direct or indirect
                                                   indirect supervisors
                                                            supervisors related
                                                                        related to the
                                                                                    the investigation,
                                                                                         investigation,
handling, and
           and settlement
               settlement of
                           of Plaintiff's
                              Plaintiffs Ciaim.
                                          Claim.

RESPONSE:
  Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 19 of 28




             FOR PRODUCTION NO.
RI±,QUEST 1F'OI2:'PRODUCTI0N
REQUEST                              NO. 8
Produce              communications you
Produce all written communications     you sent to, or received
                                                        received from, any independent
                                                                            independent adjusters,
                                                                                        adjusters,
engineers,  contractors, estimators,
engineers, contractors,   estimators, consultants
                                        consultantsoror other
                                                         other third-parties who participated
                                                               third-parties who  participated in
                                                                                                in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

IaESPONSE:
RESPONSE:

1tE0UEST
REQUESTFOIa FORPI20llUCTION.
                   PRODUCTION. NO..9NO..9
Produce all written
Produce      written and/or
                     and/or electronic
                            electronic communications
                                       communications youyou sent
                                                             sent to, or
                                                                       or received,
                                                                           received, from
                                                                                      from F'laintiff
                                                                                            Plaintiff
and/or any
       any other named insured on the Policy related to the Claim, the
                                                                   the Property, or this  Lawsuit.

ItESPONSE:,
RESPONSE:

RrQ><.`► EST FOR
REQUEST       FORPRODIJC'I'I01'+1;NO.
                    PRODUCTION NO. 1        iU
                                             .0.
Produce the
Prbduce    the personnel file
                           file for
                                for anyone
                                    anyone you (or an  an adjusting
                                                           adjusting frrni)
                                                                     firm) assigned        participate in
                                                                             assigned to participate
evaluating damage
evaluating   damage to Plaintiffls
                          Plaintiff's Property,
                                      Property, including
                                                 including performance      reviews/evaluations. This
                                                             performance reviews/evaluations.
request is limited to the three (3) years prior to the Date of Loss and
                                                                     and one
                                                                          one (1)
                                                                               (1) year after the Date of
Loss.

RESPONSE:
PJESPONSE:

IZ]EOUEST.
REQUEST. FOR  FOR PRODUCTION.
                    PROI[DUCTION.NO.  N0. 11
                                          11
Produce your claim handling manual(s) (including operating
                                                     operating guidelines)
                                                               guidelines) in
                                                                            in effect
                                                                               effect on the Date of
Loss related to your
                 your claims
                      claims practices, procedures and standards  for property losses and/or wind
                                                        standards for
an.d hail storm
and hail  storm claims,
                claims, for
                        for persons handling claims on your behalf.

RESPONSE:
12ESPONSE:

It:EC)
REQUEST[JESTFOR
             FOltPRODUCTION
                   PI20DUCTION NO. 12
Produce your property   claims training
              property claims   training manual
                                         manual and
                                                 and materials
                                                      materialsin
                                                                in effect
                                                                   effect on
                                                                          on the
                                                                             the Date
                                                                                 Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:

REQUEST
REQUESTIj'OR   FORPP~ODUCT~.ON,NO...
                      PRODUCTION_ .NO. 13
          all bulletins,
Produce all   bulletins, notices, directives,
                                  directives, rriemoranda,        newsletters, ppublications,
                                              memoranda, internal newsletters,   ublications, letters and
       directed to
alerts directed  to all persons acting on your behalf that were issued from six (6) months before and
after the Date ofof Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

1tESPONSE:
RESPONSE:

.'12~'(~U1ES7['FOR
'REQUEST          FOR'PI$ODTJC'I'yOT`d
                      'PRODUCTION N.O.   N0. 14
                                              14
 Produce
 Produce thethe contract(s),
                 contract(s), agreement(s)
                              agreement(s) and/or
                                             and/or written
                                                      written understanding(s)
                                                               understanding(s) with anyany independent
                                                                                             independent
 adjusters or
 acljusters  or adjusting
                adjusting firms
                          firmswho
                                whoyou
                                    you retained
                                         retained to
                                                   to investigate,
                                                       investigate,handle
                                                                   handleand/or
                                                                          and/or adjust
                                                                                 adjust Plaintiff's
                                                                                         Plaintiff's Claim
 ori
 on your behalf that were in effect on the Date of Loss.
   Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 20 of 28




RESPONSE:

. IX~T
  REQUEST FO.R FORPR(IDUCTI0NN0:.15;
                      PRODUCTIONNO: 15:
  Produce the contract(s), agreement(s) and/or written understanding(s)
                                                            understanding(s) with     any engineers and/or
                                                                               with any
  engineering firms you retained to investigate, handle and/or
                                                           and/or adjust  Plaintiff s Claim
                                                                  adjust Plaintiff's  Claim on
                                                                                            on your
                                                                                               your behalf
  that were in effect at the
                         the time
                              time of his/her investigation,
                                   of his/her                            and/or adjustment
                                               investigation, handling and/or    adjustment ofof Plaintiff's
                                                                                                 Plaintiff s
  claim, either pre or post-•lawsuit.
                pre or post-lawsuit.

ItESPOle1SE:
RESPONSE:

RIr+JQIJESrT
REQUEST FOR  EORPRODUCTION
                :PROD1<1.CTION'.N0:
                              NO. 1616.
Produce the "Pay
            "Pay sheet," "Payment Log," or list of payments
                                                   payments made
                                                            made on
                                                                  on Plaintiff's
                                                                     Plaintiff's Claim, including
all indemnity, claim expenses and payments
                                  payments rnade
                                           made to third-parties.

ItIESPONSE:
RESPONSE:

R]CQUES'I'
REQUEST FORFOR PRODUCTION
               P12dDUCTIOINNO.
                           N~. 17
                               11
Produce all estimates, reports or memoranda, including
                                               including drafts
                                                         drafts of
                                                                of the
                                                                    the same,
                                                                        same, created
                                                                              created for
                                                                                      for you
                                                                                          you or by
any independent adjusters or adjusting firms in connection with the Claim.

R]ESPONSE:
RESPONSE:

RICOUES`I"FO<1<2I'lEtODi:TC'I'.1~~1V
REQUEST FOR PRODUCTIONT41O:              1&
                                     NO. 18'
 Produce all estimates, reports, or memoranda, including drafts of the
                                                                   the same, created for you by any
 engineers and/or engineering firms in connection with the Claim.

 IdESPONSE:
 RESPONSE:
     ..   ...
REQUEST F
REQ~IES:'I°;FOR  ftO
             O R_..., IAUCTIONN0:
                   PRODUCTION     I9
                              NO. 19
           ~allstatements
 Produce all    staiementsgiven
                           givenby
                                 byanyone,   oralororwritten,
                                    anyone,oral        written,totoyou
                                                                    youor
                                                                        orany
                                                                           any of
                                                                               of your
                                                                                  your agents,
                                                                                       agents, related to
 Plaintiff's Claim
 Plaintiff's Claim and/or any issue in
                                    in Plaintiff
                                       Plaintiff'ss live petition

RESPONSE:
IZESPONSE:

`ktE~1T
`REQUEST91'IOIE
           FOR P'AOI3OCTIONN6
                PRODUCTION    '~0:
 Produce all
 Produce       documents you
           all documents you identified, referredto,
                             identifie& referred  to, or
                                                      or relied
                                                         relied upon
                                                                upon in
                                                                     in answering
                                                                         answering Plaintiff's
                                                                                   Plaintiff's
 interrogatories.

RESPONSE:
1tESPONSE:

RIJ.QUEg'li
REQUEST TOR'PIEI`OI)-UC'g'IOIV
            FOR PRODUCTION NO. NO: 21
 Please produce the Claims Core Process Review in effect during the
                                                                the handling
                                                                    handling of the claim made
 the basis of this lawsuit.

 RESPONSE
 RESPONSE,
   Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 21 of 28




E1lJ'~UES`I`
REQUEST FOR  FORPRODUCTION
                 PItODU.CTI0NN0.
                             NO. 22
Please
Please produce  all versions
       produce all  versions of
                              of the Claims Core
                                 the Claims Core Process
                                                  Process Review
                                                             Review in
                                                                     in effect
                                                                        effect for
                                                                               for the
                                                                                   the three years
                                                                                             years
preceding the handling of the claim made the basis of this lawsuit.

ItESPONSE:.
RESPONSE:.

REQUEST FOIIFOR PIgOI)UCTION
                 PRODUCTION NO. 23
For any changes made in the last three years to your Claims
                                                     Claiins Core Process Review, please produce
    documents, supporting infonnation,
all documents,             information, research,
                                         research, studies and communications
                                                                 communications regarding such
changes.

 RESPONSE:.
 RESPONSE..

              FOR 1PRODUCTION:NO.
  M'UES'I' I'OR
. REQUEST            1.RODU'CTI01'i:;NO. 24-
                                          24
  Any requests for information by the Texas Department of Insurance
  Aiiy                                                    Insurance to
                                                                    to Defendant
                                                                       Defendant and any response
                                                                                 and any
  to such request by Defendant to the Texas Department of Insurance regarding claims arising out
  of Hurricane Harvey storm.

  + SPONSE:
 RESPONSE:

 IRIDIJEST ;FOR                 ION NO. 25
 All documents sent to, or received
                           received by Defendant
                                         Defendant from the Texas Department of Insurance, the
 Texas Insurance
 Texas  Insurance Commissioner      and/or their
                  Commissioner and/or      theiz-agents,
                                                   agents,relating
                                                           relatingtotothe
                                                                        the handling
                                                                            handling of
                                                                                     of hail and/or
                                                                                             and/or
            claims within
 windstorm claims  within the
                          the last
                              last three
                                   three (3)
                                         (3) years.
                                             years. This
                                                    This request
                                                         request includes all bulletins received by
 Defendant.

 RlESPONSE:
 RESPONSE:

               FOR P.RODUCTIONNO: 26
 kt~UtS'F I+OIZ'PT~ODI:1C`]~L®N;l~t0:.2~
 REQUEST
 Ahl advertisements,
 Ail  advertisements, marketing
                        marketing or
                                  or promotional
                                     promotional items
                                                  items that
                                                        that addressed
                                                             addressed the handling of
                                                                                    of hail.
                                                                                       hail and/or
 windstorm claims, published, used          distributed by Defendant
                                used and/or distributed     Defendant in
                                                                       in Fort Bend County within
 the last three (3) years.

 RESPONSE:

 k2:EQUEST:FOR
 REQUEST     FOR~F'ROI➢II~
                   PRODUCTION I0N Nb:NO:2'72'7
 Your written procedures or policies that pertain to the handling of windstorm
                                                                     wiiidstorm and/or hail claims in
 Texas.

 R:ESPONSE:
 RESPONSE:

 IB.EpUES'I'
 REQUEST FOR FOR PRODUCTION
                 PRO:®UC'I'ION NO. 28
 For any changes made in the last three years to your written procedures or policies pertaining to
 the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
                        st-udies and communications regarding such changes.
 information, research, studies
   Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 22 of 28




RESPONSE:.
RESPONSE:

 R_1±.OUEST FOR
:REQUEST     1E'OI:PRODUCTIONNG.:29'
                   PF20I9TJCTIONINTO.>29
 Any document setting forth Defendant's criteria
                                          criteria and methodology used in determining
                                                                           determining whether
 and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:

RLQIJEST Ii'.OR
REQUEST.     FORPRODUC>FI.ON'
                   PRODUCTIONNO:    NO:34~.
                                          341.
Any document setting forth Defendant's
                             Defendant's criteria
                                         criteria and methodology used in determining whether to
replace the drip edge on a roof when Defendatit       estimated aa roof replacement on a hail and/or
                                     Defendant has estimated
windstorm claim.

RESPONSE:

RE  -IFI±'~STTORPRO'DV
REQUEST'     FOR PRO D UCTIONC`I'I0N'N-0.11,
                                    NO. X31,
Any document
Any   document setting
                 setting forth
                         forth Defendant's
                               Defendant's criteria
                                             criteria and methodology   used in
                                                          methodology used    in determining
                                                                                  determining the
applicability    overhead and
applicability of overhead  and profit
                                profit in the preparation
                                              preparation of estimates
                                                             estimates for hail and/or
                                                                                and/or wir►dstorm
                                                                                       windstorm
claims in Texas.

RlESPONSE:
RESPONSE:

RIEQ  UE, ST FOR
REQUEST       FORPi~4i.bI:JC`I'I~I~
                     PRODUCTIONAdO.'32.
                                      NO. 32
All service agreements
              agreements inin effect
                              effect at the
                                        the time
                                             time of
                                                  of Plaintiff
                                                     Plaintiffss claim
                                                                  claim between
                                                                          between Defendant
                                                                                    Defendant and any
                                                                                                  any
person(s)
person(s) or
           or entity(ies)
              entity(ies) Nvho handledthe
                          who handled   the claim
                                            claim made
                                                  made the
                                                        the basis
                                                            basis of
                                                                   of the
                                                                       the lawsuit.

RIESPONSE:
RESPONSE:

RE~UEST FOR
REQUEST
:       FORPRO?DUCTION N0. 33
            PRODUCTION NO.
Any document setting forth how Defendarit     compensated the
                                  Defendant compensated    the adjuster
                                                               adjuster and other individuals who
handled Plaintiffs' claim
                    claim made the
                               the basis
                                   basis of
                                         of this suit.

RESPONSE:

REOUEST FOR..P120DUCTION
REQUEST      FOR PRODUCTION NO.      NO.: 3.4
                                          34
Ariy
Any document related to performance-based pay or incentive-based pay programs that Defendant
offers to adjusters, claim representatives, supervisors
                                            supervisors and
                                                        and managers
                                                            managers involved
                                                                     involved in
                                                                              in the handling of
hail/and or windstorm claims.

IaESPONSE:
RESPONSE:

RE~t~UEST':1F'OR
REQUEST.
.                    ... ►:~IJ.CT.I41~I~TNO.
             "OR PI~CI
                   PRODUCTION            N O: 35
Any document    related  to standards by which
                                            which Defendant evaluates the performance of adjusters,
claim representatives, supervisors
                        supervisors and managers involved in the handling of hail/and or windstorm
claims.
  Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 23 of 28




RESPONSE:.
RESPONSE:

M±.oUEST.EO!t
REQUEST FORPRODUCT>fON
                   PRODUCTION N0.3C;_NO. 36
All docurrients reflecting  the pre-anticipationof
    documents reflecting the pre-anticipation   of litigation
                                                    litigation reserve(s)
                                                                reserve(s)set
                                                                           seton
                                                                              on the  claim made the
                                                                                  the claim
basis
basis of this
          this Lawsuit,   including any
               Lawsuit, including         changes to
                                     any changes   to the
                                                        the reserve(s)
                                                             reserve(s) along
                                                                        along with anyany suppoi-ting
                                                                                           supporting
documentation.

RESPONSE:

~~~•Q~i1~;S.T
REQUEST
 .            FOR PRC~I
             FOR         ~UCTI~1'~T~I~1~.:37-
                   PRODUCTION       NO. 37_.
Ariy
Any document
     document related
                 related to how
                            how Defendant
                                 Defendant issues
                                              issues pay
                                                      pay raises
                                                           raises and
                                                                   and bonuses
                                                                        bonuses to
                                                                                 to adjusters,
                                                                                     adjusters, claim
                                                                                                claim
representatives,  supervisorsand
representatives, supervisors  and managers
                                  managers involved     in the
                                              involved in   the handling
                                                                handling of
                                                                          of hail/and      windstorm
                                                                             hail/and or windstorm
claims:,.
claims...

RES]PONSE:
RESPONSE:

RE UES'I' FOR
REQUEST     FOR€?I2ODUCTgON
                 PRODUCTIONNO:38.  N0:138.
Any
Any document
     document referencing    "customer-paym.entgoals"
                referencing "customer-payment      goals"sent
                                                           sentby
                                                                by Defendant
                                                                    Defendant to to claims office
                                                                                           office
          regarding hail
managers regarding  hail and/or
                         and/or windstorm
                                windstorm claims
                                           claims in
                                                  in Texas
                                                     Texas during
                                                            during the
                                                                    the time
                                                                         time period
                                                                              period of August 1,
2016 through February 20, 2018.

.RlT,SP01`TSE:
 RESPONSE:

RIEQUEST FOR
REQUEST  FORP120DUCTIOl0T.N0.
             PRODUCTION.NO. 39.
                              39
Any document setting forth Defendant's criteria and methodology used to
                                                    methodology used to determine
                                                                        determine when it is
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RIESPONSE:
RESPONSE:

     UEST FOR
REQUEST
REC~,       FOR PROIDUCTION
                  PRODUCTION NO. 40
Any document setting foi-th
                      forth Defendant's criteria and methodology  used to determine what items
                                                     methodology used
contained within an appraisal estimate and/or appraisal award
                                                        award should
                                                              should be
                                                                     be covered
                                                                        covered and paid for by
Defendant.

R]ESPONSE:
RESPONSE:

REdliU.E
REQUEST
—        ST'FOR
             FOR1''ROJDI:TC'TIOX.N0::4-ii,
                   PRODUCTION .140..
             communications between
Any and all commun'ications   between Defendant
                                        Defendant and
                                                    and any
                                                        any third
                                                            third party
                                                                  parly during
                                                                        during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:
RESPONSE:

R1JOUIEST
REQUEST~I%OItFOR IPROIDUC'I'.IUio1
                   PRODUCTION N_O.   NO. .42
                                          42                                      ,
Produce all
Pcoduce      documents evidencing
         all docuinents evidencing any iricentives,    financial or
                                         incentives, financial   or otherwise,
                                                                    otherwise, provided
                                                                               provided to adjusters
responsible for handling claims related to this loss, and this storm event.
  Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 24 of 28




RIJSPONSIE.
RESPONSE:

ATM
REVUEST  FOR PRODUCTION NO.
    , S~T::FOIZ.:PRODTJ:C'I'laON N0. 43
                                     43.
Produce all communications between any Allied representative and any any adjuster
                                                                         adjuster handling a claim
pertaining to this storm event, related to the company's loss ratio.

RESPONSE.
RESPONSE:

REOUEST.
REQUEST. ]EOR PRODUCTION NO.
         FOR PRODUCTION  NO. 44.
                             44
Please produce all documents related to Allied's Claims Core Process Review, including any such
training material provided to adjusters.
traiiiing

 E SPONSE:.
RESPONSE:

I2EOUEST FOR PR011UCTION
REQUEST FOR  PRODUCTION 1NO.
                         110. 45
Please
Please produce ail   Performance Development
                 all Performance   Development Summaries
                                                 Summaries and     any other
                                                               and any other related personnel
                                                                                     personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:

REi OUESTFOR
REQUEST     FOR.PRODUCTION`NO:-46
                 PRODUCTION NO. 46
Please produce all documents
Please produce               related to how
                   documents related    how adjusters
                                             adjusters and
                                                       and other
                                                           other related
                                                                  related claims
                                                                           claims handl.ers
                                                                                   handlers are
promoted within Allied.

RIESPONSE:
RESPONSE:

REQUEST FOR
REQUEST     FORPROIJUCTION
                  PRODUCTION      1®TO.
                                    NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:
R]ESPOISSE:

R]EQUEST FOR
REQUEST      FOR PRO]DUCTION
                  PRODUCTION NO. 4$      48
Please produce all records and documents about the identification,
                                                      identification, observation
                                                                      observation or description of
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:

REQI.TES'I"FORPRODUCTION
RIQUEsT      FOR-PRODUC'FION 1*10.    NO. 49:
                                           49
       extent that
To the extent  that you  claim aaprivilege
                    you claim     privilege ovei•
                                             over any documents,
                                                      documents, please
                                                                 please provide
                                                                        provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

.RESPONSE:
.R:ESPONSE:..
  Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 25 of 28




         I
       R ,E MST FOR ADMISSIONS TQ-ALLEED
       REQUEST                 TO ALLIED= PROPERT'Y" A-NDCASUALTY.
                                          PROPERTY AND    CASUALTY
                         ILSURANCE
                         INSURANCE COMPANY

,REQUEST FOR ADMISSION NO.
         FOR ADMIISSION NO. 1:
                            I:
Admit  that on
Admit ihat     Date of Lo'ss,
            on bate'of Loss, the
                              theProperty
                                  Propertysustained
                                           sustaineddamages   caused by a windstorm.
                                                     damages caused       windstorm;

        RESPONSE:.
        RESPONSE:,


RE~Ltft
REQUEST
~Adml 11       #ft.AIAiiSSION
                FOR ADMISSION             .NO.22:
                                       IN'Q.z!:
                                            %
Admitit tthat on Date
           hif''o'n Date of  Loss, the
                         O'f Los's",     Property
                                     the P        sustained damages
                                           rope sustained   damages caused
                                                                    caused by a hailstorm
                                                                                hailstorm

        RESPONSE:
        RESPONSE:


 REQUEST FORADMISSION
,Rlr,OUEST             NO.
           FOR ADMISSION
                I        NO.3:
                            3:
Admit that
Admifth - as
        a't   of the
            as'of the Date
                       Date of Loss,
                               Loss, the Policy
                                         Policy was  in full
                                                was in  full force
                                                             force and
                                                                   and effect.

        RESPONSE:
        RESPONSE:


RE, OUEiSTIM"MISSION
REQUEST.OR
_                     ADMISSIONNO.    NO. 4.4:
Admit
Acimi't that
        thit as
             as of  the Date
                O'f the      of Loss,
                        Daie of Loss, all
                                       all premiums  werefully
                                           premiums were   fullysatisfied
                                                                 satisfied under
                                                                           underthe
                                                                                 the Policy..
                                                                                      Policy.

        RESPONSE:
        RESPONSE:


REOUEST
REQUEST FOR ADMISSION NO.
                      NO. 5:,
                          5:
Admit
Aclmft that the
             the Policy
                 Policy is
                         isaareplacement
                              replacement cost value
                                               value policy.
                                                     policy.

        RESPONSE:
        RESPONSE:


B]~!2UE
REQUEST ST FOR-
           FOR,ADMISSION
                ADMTSSTON,1NO.-S:,,
                            NO.-6:
Admit  thatthe
Admit that  the Policy
                Policy is
                        is an
                           an actual cash
                                     cash value
                                          value policy.

        RESPONSE:,.
        RESPONSE:


REQUEST FORADMISSION.Na 7!
Admit  thataside
Admit that  aside from
                   fromthe
                        theClaim
                            Claimatatissue,
                                      issue,Plaii-itiff
                                             Plaintiff has
                                                        hasnever
                                                            neverpreviously
                                                                  previously submitted
                                                                              submitted a claim
                                                                                          claim. to
                                                                                                  to you
                                                                                                      you
for damage  to the Property.
    damage to       Property.

        RESPONSE:
        RESPONSE:
  Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 26 of 28




UDUEST
REQUESTE+OR.ADNI:lSSI0N'N0:.8:
            FOR ADMISSION NO. 8:
Admit that you did not
                   not request
                       request aa Sworn
                                  Sworn Proof
                                        Proof of
                                              of Loss      Plaintiff in
                                                 Loss from PlaintifF in connection
                                                                        connection with the Claim
at issue.

        ItESPONSE:.
        RESPONSE:.

   . ..._. .                    . ..;.
IREQUESTi:J.Es'I' I~ORAD1v
                   FOR     I SSIONNG.:I:
                       ADMISSION       NG. .0:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the Policy
in connection with the Claim at issue.

       .RESPONSE:
        RESPONSE:


REOUES'I'
REQUEST FOR EOIt AI)MISSION
                   ADMISSION NO.  NO.10:,
                                       10:
Admit that Plaintiff
           Plaintiff timely submitted the Claim.

        II:ESPONSE:
        RESPONSE:


Id.kP,QVJES'll'TOIZ AI IMISSION N43.11_:
REQUEST'FOR ,ADMISSION•.NO.:11:,
Aclmit  that your
Admit that   your decision
                   decision to
                             to deny
                                deny or
                                     or partially
                                        partially deny
                                                  deny Plaintiff's
                                                       Plaintiff's Claim
                                                                   Claim was
                                                                         was made in whole or in part
on the basis that third parties were responsible for causing damages to thethe Property.

        ISESPONSE:
        RESPONSE:


12laQUES'I':-FOR:ADMISSION-N0. . 1-2:
REQUEST .FORADMISSION'_NO...I2:•:
Admit that Defendant's
            Defendant's decision
                           decision to deny or partially deny Plaintiff's
                                                              PlaintifPs Claim was made in whole or
in part on the basis that the claimed damages are not covered by the Policy.

        RESPONSE:


R!.QUEST FOIt AI➢MISSION
REQUEST FOR   ADMISSION NO. 13:
Admit that Defendant's decision to deny or partially
                                             partially deny
                                                       deny Plaintiff's
                                                            Plaintiffs Claim was made in whole or
in part on the timeliness of the
                             the Claim's submission.

        RESPONSE: .


Rt
 ,O- Uts'T lE'OR
REQUEST     FOR AI)ld!IIS'
                 ADMISSION SI0
                             - IV:NO. 14:.
                                 NO. 14:
Adm'it that
Admit   that you
             you depreciated the costs of labor v✓hen                actual cash value of the Claim
                                                when determining the actual
at issue.

        1tESPONSE:
        RESPONSE:
   Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 27 of 28




&E.:9UESTTFOR
REQUES        Ia'0p              NO. 15:
                     AmSSibN T°+TO:
                  ADMISSION            1'5:
Admit that the adjuster assigned to investigate
                                    investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:
       RESPOlmtSE:


REOUEST. FOR.
REQg7;ES`a[". F0112 ADIMSSION
                    ADMISSION N.O.    16:
                                 NO.16:
Admit that the
            the Claim
                 Claim was
                       was reviewed
                            reviewed by
                                      bypersons
                                         personsother
                                                 otherthan
                                                       thanpeople
                                                            peoplewho
                                                                   whoactually
                                                                       actuallyinspec1:ed
                                                                                 inspected the
Property.

       RESP0NSE:
       RESPONSE:


REOUEST.FOR.
REOUEST.    FORA,IDiVI:1SSdOly.N0..17:.
                  ADMISSION NO. 17.:
Admit that you'                         Plaintiff's Policy:.
           you reinsured the risk under Plaintiff's Policy..

       IgESPONSE:
       RESPONSE:
Case 4:19-cv-02545 Document 1-1 Filed on 07/15/19 in TXSD Page 28 of 28




                               Respectfully submitted,

                               ARNDLI) &
                               ARNOLD  & YTIGN LLP
                                         ITKIN LLP


                               ,/s,!Naah       Wexler
                                /s/ Noah M. .Wexlex
                                Noah M. Wexler
                                Texas State Bar No. 24,060816
                                                            24060816
                                Roland Christensen
                                Texas State Bar No. 24101222
                                Jake Balser
                                Texas State BarNo.
                                               Bar No.24-109155
                                                            24109155
                                Jacob Karam
                                Texas State BarBarNo. No.24-105653
                                                            24105653
                                Adam Lewis
                                Texas State Bar No. 24094099
                                6009 Memorial Drive
                                Houston, Texas 77007
                                Telephone: (713) 222-3800
                                Facsimile: (713) 222-3850
                                m~   e~lerr«r~~7iold'i2kl:r:coul
                                nwexler(Warno       Id       com
                                rchrzstens  en~e~arno.lditki n. co m
                                rchristensen@arnolditkin.com
                                  'ake r~irariib
                                         rear iblilitkitt.coi
                                               : liliikJtt.cc) in

                               tit 6wifoatinbi         otii
                               b•,savietfcc rnoltitz.in.co.rn

                               ATTOdtNEYS FOR
                               ATTORNEYS  F®R PLAINTIFFS
                                              PLAINTIFFS

        PLEASE SERVICE
        PLEASE SERVICE WITE'
                       WITH PLAINTIFF'S
                             PLAINTIFF'SOddIGINAL PETITION
                                        ORIGINAL PETITION
